Exhibit 10.3

QUANTUM CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

     Quantum Corporation (the “Company”) hereby grants you, [NAME OF EMPLOYEE]
(the “Employee”), the number of Restricted Stock Units under the Company's 1993
Long-Term Incentive Plan (the “Plan”) indicated below.  Subject to the
provisions of Appendix A and of the Plan, the principal features of this award
are as follows:

Number of Restricted Stock Units:    [NUMBER]

Scheduled Vesting Dates:

Number of Units:

                [DATE]

     [NUMBER]

                [DATE]

     [NUMBER]

                [DATE]

     [NUMBER]

Termination Date:  [DATE]

IMPORTANT:

     Your signature below indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendix A and
the Plan.  For example, important additional information on vesting and
forfeiture of the Restricted Stock Units covered by this grant is contained in
Paragraphs 3 through 5 of Appendix A.  Especially, you consent that the Company
may use and transfer your personal information as described in Section 14 of the
Agreement.  PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS GRANT.

   

QUANTUM CORPORATION

   

   

EMPLOYEE

  

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   

[Name]

[Title]

[Name]

 

Date:                         , 2006                       

  

Date:                         , 2006                       

           

--------------------------------------------------------------------------------

APPENDIX A - TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1.      Grant.  The Company hereby grants to the Employee under the Plan the
number of Restricted Stock Units indicated on the first page of this Agreement,
subject to the terms and conditions set forth in this Agreement and the Plan.

2.      Company’s Obligation to Pay.  On any date, a Restricted Stock Unit has a
value equal to the Fair Market Value of one Share.  Unless and until the
Restricted Stock Units have vested in accordance with the Vesting Schedule set
forth on the first page of this Agreement, the Employee will have no right to
payment of the Restricted Stock Units.  Prior to actual payment of any vested
Restricted Stock Units, Restricted Stock Units represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the
Company. 

3.      Vesting Schedule.  Except as provided in paragraph 4, and subject to
paragraph 5, the Restricted Stock Units subject to this grant will vest as to
the number of Restricted Stock Units, and on the dates shown, on the first page
of this Agreement, but in each case, only if the Employee’s Continuous Status as
an Employee has not been interrupted.

4.      Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of all or a portion of the Restricted Stock Units at any
time, subject to the terms of the Plan.  If so accelerated, such Restricted
Stock Units will be considered as having been earned (vested) as of the date
specified by the Administrator. If the Administrator, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units, the payment of such accelerated Restricted Stock
Units nevertheless shall be made at the same time or times as if such Restricted
Stock Units had vested in accordance with the vesting schedule set forth on the
first page of this Agreement (whether or not the Employee remains employed by
the Company or by one of its Subsidiaries as of such date(s)).

5.      Forfeiture.  Notwithstanding any contrary provision of this Agreement,
the balance of the Restricted Stock Units that have not vested pursuant to
paragraphs 3 or 4 will be forfeited and cancelled automatically on the first to
occur of (a) the date the Employee’s Continuous Status as an Employee is
interrupted or (b) the Termination Date set forth on first page of this
Agreement. 

6.      Payment after Vesting.  Restricted Stock Units that vest will be paid to
the Employee (or in the event of the Employee’s death, to his or her estate) in
Shares as soon as practicable following the date of vesting.  Notwithstanding
the foregoing, and if permitted by the Administrator, the Employee may elect to
defer the payout of vested Restricted Stock Units by properly completing and
submitting a Restricted Stock Unit Deferral Election to the Company in
accordance with the directions on the Election form.  Notwithstanding the
foregoing, to the extent necessary to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), any Restricted Stock Units that
vest in accordance with paragraph 4 will be paid to the Employee no earlier than
six (6) months and one (1) day following the date the Employee’s Continuous
Status as an Employee is interrupted. 

7.      Death of the Employee.  Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the administrator or executor of the Employee’s estate.  Any such transferee
must furnish the Company with (a) written notice of his or her status as
transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

--------------------------------------------------------------------------------

8.      Withholding of Taxes.  The Company may withhold a portion of the payment
due with respect to vested Restricted Stock Units that has an aggregate market
value sufficient to pay the federal, state and local income, employment and any
other applicable taxes required to be withheld by the Company.  Notwithstanding
any contrary provision of this Agreement, no payment will be made to the
Employee (or his or her estate) for Restricted Stock Units unless and until
satisfactory arrangements (as determined by the Administrator) have been made by
the Employee with respect to the payment of any income and other taxes that the
Company determines must be withheld or collected with respect to the Employee’s
vested Restricted Stock Units.  In addition, the Employee agrees that the
Company may withhold from amounts otherwise due to the Employee, including
Employee’s salary, to the extent necessary to satisfy any withholding obligation
that may arise with respect to the Restricted Stock Units prior to payment of
vested Restricted Stock Units.

9.      Rights as Stockholder.  Neither the Employee nor any person claiming
under or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares have been issued, recorded on
the records of the Company or its transfer agents or registrars, and delivered
to the Employee.  Except as provided in paragraph 11, after such issuance,
recordation, and delivery, the Employee will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares. 

10.     No Effect on Employment.  The Employee's employment with the Company and
its Subsidiaries is on an at‑will basis only.  Accordingly, the terms of the
Employee's employment with the Company and its Subsidiaries will be determined
from time to time by the Company or the Subsidiary employing the Employee (as
the case may be), and the Company or the Subsidiary will have the right, which
is hereby expressly reserved, to terminate or change the terms of the employment
of the Employee at any time for any reason whatsoever, with or without good
cause.

11.     Changes in Shares.  In the event that as a result of a stock dividend,
stock split, reclassification, recapitalization, combination of Shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Restricted Stock
Units will be increased, reduced or otherwise changed, and by virtue of any such
change the Employee will in his capacity as owner of unvested Restricted Stock
Units which have been awarded to him (the “Prior Units”) be entitled to new or
additional or different restricted stock units, cash, or securities (other than
rights or warrants to purchase securities), such new or additional or different
restricted stock units, cash, or securities will thereupon be considered to be
unvested Restricted Stock Units and will be subject to all of the conditions and
restrictions which were applicable to the Prior Units pursuant to this Agreement
and the Plan.  If the Employee receives rights or warrants with respect to any
Prior Units, such rights or warrants may be held or exercised by the Employee,
provided that until such exercise any such rights or warrants and after such
exercise any shares or other securities acquired by the exercise of such rights
or warrants will be considered to be unvested Restricted Stock Units and will be
subject to all of the conditions and restrictions which were applicable to the
Prior Units pursuant to the Plan and this Agreement.  The Administrator in its
absolute discretion at any time may accelerate the vesting of all or any portion
of such new or additional units, cash or securities, rights or warrants to
purchase securities or shares or other securities acquired by the exercise of
such rights or warrants.

12.     Address for Notices.  Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of the
Company’s Stock Administration

2

--------------------------------------------------------------------------------

Department, at Quantum Corporation, 1650 Technology Drive, Suite 700, San Jose,
CA  95110, or at such other address as the Company may hereafter designate in
writing.

13.     Grant is Not Transferable.  Except to the limited extent provided in
paragraph 7 above, this grant and the rights and privileges conferred hereby
will not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process.  Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

14.     Data Privacy Notice.  All of Employee’s information that is described or
referenced in this Agreement and the Plan may be used by the Company and its
Subsidiaries and affiliates to administer and manage Employee’s participation in
the Plan.  Employee understands that he or she may contact the Company’s
international privacy officer if Employee needs to update or correct any of the
information.  The Company will transfer this information to, and store this
information in one or several of its U.S. offices.  In addition, if necessary to
administer and manage Employee’s participation in the Plan, the Company may
transfer to, or share this information with its Subsidiaries and affiliates and
any third party agents acting on the Company’s behalf to provide services to
Employee, or any other third parties or governmental agencies, as required or
permitted by law or the Safe Harbor framework established by the U.S. Department
of Commerce.  In particular, without limitation, the Company has engaged eTrade
and any entity controlled by, controlling, or under common control with eTrade
(“eTrade’s affiliates”; and together with eTrade collectively “eTrade”)  to
provide brokerage services and to help administer the Company’s stock plans.
eTrade is acting primarily as a data processing agent under the Company’s
instructions and directions, but eTrade reserved the right to share Employee’s
information with eTrade’s affiliates. Except as provided in this Section or as
required or permitted by law or the Safe Harbor framework established by the
U.S. Department of Commerce, the Company will not disclose Employee’s
information outside the Company without Employee’s consent.

       Unless Employee notifies Company within 30 days of the grant of the
Restricted Stock Units the Company may use and transfer Employee’s personal
information as described in this Section 14, particularly as it concerns
transfers to eTrade. Employee understands that participation in the Plan is
entirely voluntary and that his or her denial of consent does not have any
adverse effects other than exclusion from the Plan.

15.     Binding Agreement.  Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors, and
assigns of the parties hereto.

16.     Additional Conditions to Issuance of Certificates for Shares.  If at any
time the Company will determine, in its discretion, that the listing,
registration or qualification of Shares upon any securities exchange or under
any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the settlement
of Restricted Stock Units pursuant to paragraph 6, such settlement will not
occur unless and until such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Company.  The Company will make all reasonable efforts to meet
the requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.

3

--------------------------------------------------------------------------------

17.     Plan Governs.  This Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.  Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

18.     Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation, and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon the Employee, the
Company, and all other interested persons.  No person acting as the
Administrator will be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

19.     Captions.  Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

20.     Agreement Severable.  In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.

21.     Modifications to the Agreement.  This Agreement constitutes the entire
understanding of the parties on the subjects covered.  The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. 
Modifications to this Agreement or the Plan can be made only in an express
written agreement executed by a duly authorized officer of the Company. 
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code in
connection with these Restricted Stock Units (including settlement or payment
thereof).

22.     Amendment, Suspension or Termination of the Plan.  By accepting this
award, the Employee expressly warrants that he or she has received a right to an
equity based award under the Plan, and has received, read, and understood a
description of the Plan.  The Employee understands that the Plan is
discretionary in nature and may be modified, suspended, or terminated by the
Company at any time.

4

--------------------------------------------------------------------------------